                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                      CIVIL ACTION NO. 5:20-CV-015-KDB-DCK

 MISTY MARTIN,                                             )
                                                           )
                Plaintiff,                                 )
                                                           )
    v.                                                     )   ORDER
                                                           )
 LOWE’S COMPANIES, INC.,                                   )
                                                           )
                Defendant.                                 )
                                                           )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 17) filed by Paul J. Peralta, concerning Molly T. Senger on

April 23, 2020. Molly T. Senger seeks to appear as counsel pro hac vice for Defendant Lowe’s

Companies, Inc. Upon review and consideration of the motion, which was accompanied by

submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 17) is GRANTED. Molly T. Senger

is hereby admitted pro hac vice to represent Defendant Lowe’s Companies, Inc.


                                  Signed: April 24, 2020




      Case 5:20-cv-00015-KDB-DCK Document 21 Filed 04/24/20 Page 1 of 1
